Title: To Thomas Jefferson from Joseph Anderson, 10 October 1802
From: Anderson, Joseph
To: Jefferson, Thomas


          
            Sir
            Jefferson County10th October 1802
          
          Permit me to recommend—John Crozier Merchant and Edward Scott Esqr atty at Law—as proper Charecters for Commissioners of Bankruptcy—for East Tennessee and George M Deaderick Merchant, and Samuel Donaldson Esqr Atty at Law, for West Tennessee—The two former reside at Knoxville the two latter at Nashville—It hath been Suggested to me by the Atty General, that Several Cases will shortly occur in which those Gentlemen will be requird to act—with Sentiments of high Consideration and respect—
          
            Jos: Anderson
          
        